DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harle et al. (U.S. Publication No. 2009/0117711) in view of Henley et al (U.S. Publication No. 2016/0372628).
Regarding claim 1, Harle teaches a method of preparing a brittle object such that a main body of the brittle object is separable from a film, the brittle object comprising at least one brittle material, the method comprising the steps of:
implanting ions (Fig. 1A, ion implantation 6) into the brittle object (layer 4) through a first surface of the brittle object (see Fig. 1A), to form an ion damaged layer (Fig. 1B, layer 7) in the brittle object, wherein the ion damaged layer is located over the main body of the brittle object (see Fig. 1B); and
forming at least one stress inducing layer (see paragraph [0028], tensile stress created by forming a second layer adjacent the layer 4 having a different stress profile) on at least one surface of the brittle object:
wherein the film (Fig. 1C, one portion of layer 4) is able to be separated from the main body of the brittle object at the ion damaged layer (see Fig. 1C).
Harle does not specifically teach the implanted ions located at a depth in the range from 0.02um – 100um underneath the first surface of the brittle object.  However, it would have been obvious to a person of skill in the art at the time of the effective filing date that the depth could have been any appropriate distance from the surface depending on the thickness of the layer, device being formed, and implantation species and dosage.
Harle does not specifically teach that the ion dose is controlled based on the ion energy so as to minimize surface damage to the top side of the brittle object.  However, Henley teaches that lighter and lower energy particles should be chosen to reduce the surface damage (paragraph [0161]), and teaches that the dose of the ions is tied directly to the ion energy (paragraph [0043]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the dose of ions could have been selected based on the ion energy so as to minimize surface damage because surface damage would reduce the reliability of the cleaved substrate, and that the dosage would be chosen based on the particle energy because Henley teaches that this is necessary to achieve the same implant penetration.  

Regarding claim 2, Harle in view of Henley teaches the method according to claim 1, wherein the at least one brittle material comprises one of the following: mono-crystals, poly-crystals, and glass (see Harle paragraph [0060], GaN or InGaN based semiconductor material).

Regarding claim 3, Harle in view of Henley teaches the method according to claim 1, but fails to specifically teach further comprising forming an epitaxial layer (Harle Fig. 1A, epitaxial layer 5) or devices on the first surface of the brittle object before ion implantation.

Regarding claim 4, Harle in view of Henley teaches the method according to claim 1, further comprising forming an epitaxial layer or devices on the first surface of the brittle object after ion implantation (see Harle Fig. 1A-C, bare layers are formed, additional device formation would be inherent to form a functional device, such as contacts, wiring, ILD layers, etc.).

Regarding claim 5, Harle in view of Henley teaches the method according to claim 1, wherein the at least one stress inducing layer comprises a metal or a polymer (see Harle paragraph [0028], comprises indium or aluminum).

Regarding claim 6, Harle in view of Henley teaches the method according to claim 5, wherein the at least one stress inducing layer comprises one or more of the following metals: Sc, Ti, V, Mn, Fe, Co, Ni, Cu, Zn, Be, Mg, Y, Zr, Mo, Pd, Ag, In, Sn, Sb, Ta, W, Ir, Au, Pb, Bi, Al, Cr, and Pt (see Harle paragraph [0028], indium or aluminum).

Regarding claim 7, Harle in view of Henley teaches the method according to claim 1, further comprising bonding the film to a substrate (Harle Fig. 1B, substrate 8) to form an engineered wafer (Harle Fig. 1B-C).

Regarding claim 8, Harle in view of Henley teaches the method according to claim 7, wherein the substrate comprises at least one of the following: mono-crystalline material, multi-crystalline material, a ceramic, a polymer, glass, and a metal (see Harle paragraph [0054]).

Regarding claim 9, Harle in view of Henley teaches the method according to claim 7, wherein the substrate is stiff (see Henley paragraphs [0026]-[0027]).

Regarding claim 10, Harle in view of Henley teaches the method according to claim 7, wherein the substrate is soft or flexible (see Henley paragraphs [0026]-[0027]).

Regarding claim 11, Harle in view of Henley teaches the method according to claim 1, wherein the implanted ions comprise at least one of the following: H, He, O, N, Ne, Ar, and the gas ions thereof (see Harle paragraph [0017], Hydrogen is used as cleaving species).

Regarding claim 12, Harle teaches a method of preparing a brittle object such that a main body of the brittle object is separable from a film, the brittle object comprising at least one brittle material. the method comprising the steps of:
receiving a brittle object (Harle Fig. 1A, layer 4) that has been ion-implanted (see Fig. 1A, ion implantation 6) through a first surface (top surface) of the brittle object, to form an ion damaged layer (Fig. 1B, layer 7) in the brittle object, wherein the ion damaged layer is located over the main body of the brittle object (see Fig. 1A); and
forming at least one stress inducing layer (see paragraph [0028], tensile stress created by forming a second layer adjacent the layer 4 having a different stress profile) on at least one surface of the brittle object:
wherein the film (see Fig. 1C) is able to be separated from the main body of the brittle object at the ion damaged layer (see Fig. 1C).
, the implanted ions located at a depth in the range from 0.02um – 100um underneaththe first surface of the brittle object
Harle does not specifically teach the implanted ions located at a depth in the range from 0.02um – 100um underneath the first surface of the brittle object.  However, it would have been obvious to a person of skill in the art at the time of the effective filing date that the depth could have been any appropriate distance from the surface depending on the thickness of the layer, device being formed, and implantation species and dosage.
Harle does not specifically teach that the ion dose is controlled based on the ion energy so as to minimize surface damage to the top side of the brittle object.  However, Henley teaches that lighter and lower energy particles should be chosen to reduce the surface damage (paragraph [0161]), and teaches that the dose of the ions is tied directly to the ion energy (paragraph [0043]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the dose of ions could have been selected based on the ion energy so as to minimize surface damage because surface damage would reduce the reliability of the cleaved substrate, and that the dosage would be chosen based on the particle energy because Henley teaches that this is necessary to achieve the same implant penetration.  


Regarding claim 13, Harle in view of Henley teaches the method according to claim t2, wherein the at least one brittle material comprises one of the following: mono-crystals, poly-crystals, and glass (see Harle paragraph [0060], GaN or InGaN based semiconductor material).

Regarding claim 14, Harle in view of Henley teaches the method according to claim 12, but fails to specifically teach further comprising forming an epitaxial layer (Harle Fig. 1A, epitaxial layer 5) or devices on the first surface of the brittle object before ion implantation.

Regarding claim 15, Harle in view of Henley teaches the method according to claim 12, further comprising forming an epitaxial layer or devices on the first surface of the brittle object after ion implantation (see Harle Fig. 1A-C, bare layers are formed, additional device formation would be inherent to form a functional device, such as contacts, wiring, ILD layers, etc.)..

Regarding claim 16, Harle in view of Henley teaches the method according to claim 12, wherein the at least one stress inducing layer comprises a metal or a polymer (see Harle paragraph [0028], comprises indium or aluminum).

Regarding claim 17, Harle in view of Henley teaches the method according to claim 16, wherein the at least one stress inducing layer comprises one or more of the following metals: Sc, Ti, V, Mn, Fe, Co, Ni, Cu, Zn, Be, Mg, Y, Zr, Mo, Pd, Ag, In, Sn, Sb, Ta, W, Ir, Au, Ph, Bi, Al, Cr, and Pt (see Harle paragraph [0028], indium or aluminum).

Regarding claim 18, Harle in view of Henley teaches the method according to claim 12, further comprising bonding the film to a substrate (Harle Fig. 1B, substrate 8) to form an engineered wafer (Harle Fig. 1B-C).

Regarding claim 19, Harle in view of Henley teaches the method according to claim 18, wherein the substrate comprises at least one of the following: mono-crystalline material, multi-crystalline material, a ceramic, a polymer, glass, and a metal (see Harle paragraph [0054]).

Regarding claim 20, Harle in view of Henley teaches the method according to claim 12, wherein the implanted ions comprise at least one of the following: H, He, O, N, Ne, Ar, and the gas ions thereof (see Harle paragraph [0017], Hydrogen is used as cleaving species).


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816  

/SELIM U AHMED/               Primary Examiner, Art Unit 2896